UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 20, 2012 THE GRAYSTONE COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-54254 (Commission File No.) 27-3051592 (IRS Employer Identification No.) 2620 Regatta Drive, Ste 102 Las Vegas, NV 89128 (Address of principal executive offices, including ZIP code) (888) 552-3750 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01 Other Events On September 20, 2012, the company received the following question from shareholders viafacebookand email.The Company has adopted the policy to only communicate to shareholders through written communication for the protection all parties involved.The Company thought it would be beneficial for all shareholders to see the response instead of sending the response directly to one shareholder.Additionally, the Company wanted to clear up some misunderstandings (that were created intentionally or unintentionally by 3parties). Question:How many shares does Asher currently have?When can they sell the shares they receive? Answer: The Company does not know how many shares Asher currently owns.The Company does know that Asher (as disclosed in our 8-K on September 13, 2012) did receive the following shares: Date Shares Received 9/11/2012: 9/12/2012: 9/13/2012: The Company has also noticed on the following large blocks appeared during the trading of the stock as follows: 9/20/2012:3,826,087 for $.0065 9/19/2012:6,521,739 for $.0075 9/18/2012:4.347.826 for $.0108 The Company cannot state that those trades were shares belonging to Asher.As such, the Company does not have any knowledge as to the number of shares Asher currently owns. Once Asher receives the stock they can begin selling as they choose.There are no agreements between the Company and Asher regarding the stock they own except that Asher may not own more the 9.9% of the Outstanding Stock. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:September 20, 2012The Graystone Company, Inc. By: /s/ Joseph Mezey Name: Joseph Mezey Title: CFO
